Citation Nr: 1729877	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left shoulder disability, claimed as calcium deposits.

3. Entitlement to service connection for a thoracic spine disability, claimed as scoliosis.

4.  Entitlement to an initial compensable rating for the service-connected gastroesophageal reflux disease (GERD) prior to June 11, 2014, and in excess of 10 percent thereafter. 

5.  Entitlement to an initial rating in excess of 30 percent for the service-connected cluster headaches.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which as relevant here, denied service connection for sinusitis, left shoulder calcium deposits, and thoracic spine scoliosis disabilities, and a December 2010 rating decision which granted service connection for GERD and cluster headaches and assigned separate zero percent ratings. 

The Board remanded the claim in August 2013 for further development to include scheduling the Veteran for new VA compensation examinations.  

Subsequent to the Board's remand, the RO, in a June 2014 rating decision, increased to 10 percent the rating for GERD, effective June 11, 2014, and increased to 30 the rating for cluster headaches effective September 20, 2007 (the date of claim).  

The RO erroneously only recertified the GERD and cluster headaches increase claims back to the Board, which subsequently remanded the case again in September 2016 to associate with the claims file outstanding medical records that were referenced during a VA examination, but were not in the record.  The Board stated that the other service connection issues mentioned above will be addressed in a separate decision under a different docket number.  Nevertheless, the Board finds that the issues were properly on appeal in front of the Board as the June 2014 SSOC specifically addressed these claims. 

Accordingly, absent any explicit withdrawal by the Veteran, the Board assumes jurisdiction over the Veteran's service connection claims for sinusitis, left shoulder calcium deposits, and thoracic spine scoliosis. 

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran alleged, and the evidence does not show, that he is unable to obtain or maintain employment due to the service-connected GERD or cluster headaches disabilities.  Therefore, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a left shoulder disability and a thoracic spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed sinusitis is related to his active service.

2.  Since the beginning of the claim, the Veteran's GERD has resulted in epigastric distress with pyrosis, and more recently regurgitation.

3.  Throughout the appeal period, the weight of the evidence is against finding that the Veteran's GERD has resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

4.  The Veteran's cluster headaches have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the appeal period.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West. 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Since the beginning of the claim, the criteria for an initial 10 percent rating, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, DC 7346 (2016).

3.  The criteria for an initial rating in excess of 30 percent for cluster headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Service Connection Claims - Applicable Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In this case, the Veteran's diagnosed sinusitis is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347,1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Sinusitis - Analysis 

The Veteran asserts that his sinusitis had its onset in service and that he continuously experiences its symptoms ever since. 

At the outset, the Board finds that the Veteran is currently diagnosed with sinusitis.  Diagnoses of sinusitis were rendered by both the November 2010 and June 2014 examiners. 

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had symptoms of sinusitis in service and since service separation (i.e., whether sinusitis was "incurred in" service).  

The Board notes that the Veteran's service entrance examination was negative for any sinus disabilities.  The Veteran's STRs from August 1974 indicate that the Veteran was diagnosed with sinus aches.  In September 1985, he was diagnosed by the Navy hospital with chronic sinusitis.  An October 1985 STR noted that the Veteran had a history of sinusitis for several years.  In military examinations from December 1987 and August 1989, it was indicated that he had had several episodes of sinusitis.  Moreover, the dental health questionnaires in the Veteran's STRs from April 1991, May 1992, December 1993, January 1995, and November 1995 all indicate that the Veteran had sinus problems.  A June 1992 Report of Medical History as well as a January 1995 examination report show a diagnosis of sinusitis.  A January 1996 STR indicates a diagnosis of a maxillary sinus problem with "rounded mixed signal intensity lesion with central hypointensity on T2WI and with peripheral hyperintensity."

In connection with the Veteran's claim for service connection, he was afforded a VA compensation examination in October 2010.  On VA examination in October 2010, the Veteran reported having recurrent sinusitis episodes, at least one yearly, requiring anti-biotherapy.  The x-ray studies of the paranasal sinuses showed poorly developed frontal sinuses with moderate rhinitis.   The examiner determined that an opinion was not indicated because the Veteran had only rare episodes of sinusitis. 

However, in the 2013 remand, the Board concluded that the opinion was inadequate as it failed to address clear indications of sinusitis in service. 

The Veteran underwent an additional VA compensation examination in June 2014.  The examiner diagnosed the Veteran with chronic maxillary sinusitis, but determined that it is less likely as not related to service.  The examiner reasoned that the Veteran's denied having had sinusitis on some STR reports.  The examiner also stated that absent any diagnosis or treatment of sinusitis since service, the current diagnosis is not service-related, since current diagnosis of sinusitis was not until many years after service.  Nevertheless, the Board emphasizes that the Veteran stated during his VA examinations that he uses decongestants, as needed, to relieve the symptoms and headaches associated with his three to six episodes of sinusitis a year since his discharge from service in 1996, and the Board finds the Veteran's statements to be both competent and credible.  Therefore, the Board finds the examiner's opinion inadequate as it failed to give consideration to the Veteran's competent and credible reports. 

Accordingly, based on the record as a whole, the Board finds sinusitis had its onset during service as evidenced by the multiple treatments for sinus infections in service, resulting in a diagnosis of chronic sinusitis toward the end of his military service.  On the question of whether his sinusitis symptoms have continued since service, the evidence is at the very least in relative equipoise, thus tending to show direct service incurrence.  The evidence tends to show that the symptoms that began in service were the basis for the later diagnosed recurrent sinusitis.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22   (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The sinus symptoms that the Veteran competently and credibly reported experiencing since discharge are the same symptoms that he experienced in service.  This finding is supported by the STR diagnosis of maxillary sinusitis during service and the identical diagnosis rendered by the VA examiners after service.  Further, while no specific in-service cause of the disability has been identified, both VA examiners assessed that sinusitis first manifested in service.  Such evidence tends to show that the symptoms of sinusitis had its onset during service, that is, shows that sinusitis was "incurred in" active service.  See 38 C.F.R. § 3.303 (d).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sinusitis have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Increased Rating Claims - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim for Initial Increased Rating for GERD- Analysis 

The Veteran asserts that his GERD symptoms were worse than the initially assigned non-compensable rating.  The RO assigned an initial non-compensable rating prior to June 11, 2014, and a 10 percent thereafter.  As there is no Diagnostic Code for GERD, the RO has rated GERD analogous to hiatal hernia under Diagnostic Code 7346.  The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

Under DC 7346, a 10 percent rating is warranted where GERD manifests with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for GERD that manifests as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The highest schedular rating of 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The rating schedule does not provide a 0 percent rating for hiatal hernia.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).

The Veteran's STRs include a 1989 examination report that reflects  the Veteran's compliant of experiencing heartburn after eating spicy foods since 1986 (weight was noted as stable).  As a result was referred for an UGI study, which he underwent in September 1989; the impression was possible small duodenal ulcer and possible esophagitis.  Also, he reported having had frequent indigestion and "stomach, liver or intestinal trouble," on Reports of Medical History dated in 1989, 1990, 1992.  The STRs also indicate diagnoses of GERD, treated with Zantac.  

Post-service private treatment records dated in 2005 provided by Dr. Lefferts show continued diagnoses of GERD with continued complaints of heartburn.  The records show further that the Veteran had been prescribed Asiphex and then Nexium to treat his GERD symptoms.  Lower Keys Medical Center records dated in 2005 also indicate that he had been prescribed a GERD diet.  Other prescribed medications were Zantac and Prilosec, and later Nexium.  

The Veteran underwent a VA compensation examination for his GERD in November 2010.  The examiner noted that there were no symptoms of esophageal neoplasm, nausea, vomiting, dysphagia, regurgitation, or melena, but indicated that the Veteran experienced heartburn (pyrosis) less than weekly.  The examiner additionally noted that the Veteran had been taking medication throughout the years, and is currently taking Nexium twice a day, which kept the heartburn under control.  The examiner stated that the Veteran's health was good overall.  

The Veteran, in a January 2011 Notice of Disagreement (NOD), stated that he has to take Nexium twice daily to control his acid reflux and that he developed a chronic cough from taking the medication for a few years.  He additionally mentioned that he suffered from heartburn on a continuous basis and that the Nexium controls it and offers him some relief.  

The Veteran underwent an additional VA examination in June 2014.  The examiner indicated that the Veteran's esophageal symptoms included pyrosis and regurgitation and that constant medication (Carafate tablets) was used to control his GERD.  The examiner indicated that the Veteran had no other complications, signs, or symptoms of GERD. 

In February 2017, the Veteran underwent an additional VA examination for GERD.  He reported that he continued to take Nexium twice a day and when he does not take it he immediately "feels acid coming up his throat."  He also stated that he had an upper and lower endoscopy, with "ok" results.  The examiner indicated that the Veteran's symptoms included reflux and regurgitation and noted that a UGI study taken in 2016 was normal.  

After careful consideration of the record, the Board finds that the criteria for the 10 percent rating have been met since the beginning of the claim.  Indeed, the STRs reflect that the Veteran initially began experiencing GERD symptoms during service in 1986, underwent an UGI in 1989, and was prescribed continuous medication to control the heartburn.  The medical evidence shows that since the beginning of the claim, the Veteran's GERD resulted in epigastric distress with pyrosis, and regurgitation which was later noted on the June 2014 VA examination report.  Thus, the Veteran has had two or more symptoms of GERD; to this extent, the 10 percent rating is awarded from the beginning of the claim.  

These symptoms however result lesser degree than what is considered "considerable impairment of health."  In this regard, a higher rating of 30 percent rating is warranted for GERD that manifests as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The Veteran's level of GERD impairment does not meet the criteria for a 30 percent rating under the applicable Diagnostic Codes.  The competent medical records are not entirely clear on the number of GERD episodes that he experiences and whether they rise to the level of persistently recurrent episodes of epigastric distress.  Nonetheless, assuming for purposes of this analysis that the epigastric distress has been regarded as persistently recurrent, there is no evidence showing that his GERD has ever resulted in dysphagia and accompanied by substernal arm or shoulder pain, causing considerable impairment of health to warrant a higher rating.  Additionally, as mentioned above, the UGI performed during service showed only mild esophagitis.  The 2010 VA examiner stated that the Veteran was in good health overall.  The 2014 VA examiner noted no complications, signs, or symptoms of GERD, aside from the pyrosis and regurgitation.  Moreover, the Veteran's 2016 UGI study was considered normal, and the February 2017 VA examiner stated that the Veteran's GERD does not impact his ability to work.  Based on this body of evidence, the Board finds that the Veteran's GERD disability picture does not meet the criteria for the next higher 30 percent ratings under Diagnostic Code 7346.

The Board also considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected GERD.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that a higher rating under Diagnostic Code 7308 is not warranted as there is no evidence of weight loss.  The Board also finds that there was no period since the effective date of the grant of service connection during which the Veteran's GERD more nearly approximated the criteria for a rating higher than 10 percent.


Claim for Increased Rating for Cluster Headaches- Analysis 

The RO has rated the Veteran's headaches as 30 percent disabling for the entire period on appeal pursuant to Diagnostic Code 8100, which pertains to migraine headaches.  38 C.F.R. § 4.124a. 
. 
Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling. 

The term "prostrating attack" is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id., citing 38 C.F.R. 
 § 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447.

Turning to the relevant evidence in this case, the June 2014 VA examiner stated that the Veteran experienced pulsating or throbbing headache with pain on both sides of the head accompanied by nausea, vomiting, and sensitivity to light and sound.  The examiner noted that these headaches occurred for less than one day or between one and two days and were prostrating, but with less frequent attacks.  Lastly, the examiner opined that the Veteran's headaches are not productive of severe economic inadaptability. 

The Veteran underwent an additional VA examination in February 2017 during which he reported that the headaches still bothered him and he was taking butanol with caffeine to alleviate the pain.  It was additionally noted that the Veteran experienced headaches for one or two weeks at a time, but then would not experience any for months later.  The Veteran denied any hospitalizations due to his headaches.  It was indicated that he experienced pulsating or throbbing headaches with pain in the "whole head" accompanied by nausea, vomiting, and sensitivity to light and sound.  The examiner indicated that these headaches were prostrating but with less frequent attacks.  The examiner stated that the headaches impact the Veteran's ability to work based on the Veteran's reports that he missed seven or eight days a year due to headaches and his inability to concentrate.  

The competent medical record shows that the Veteran experiences pulsating or throbbing headaches accompanied by aura, sensitivity to light and sound, and nausea.  Although the Veteran's cluster headaches rise to the level of prostrating, the evidence fails to show that they are completely prostrating and prolonged resulting in severe economic inadaptability.  In this regard, while recognizing that reports of having missing days of work due to headaches, there is no evidence that he has missed a significant time from work due to his headaches or that headache episodes have affected his ability to earn a living.  Additionally, the Board notes that it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Nevertheless, as mentioned above, the Veteran's headaches sometimes do not occur for months and medication is taken as needed to relieve headaches when they occur.  As such, the medication intake in itself does not prevent severe economic inadaptability. 

Based on the evidence in this case, the Board concludes that Veteran's headaches have not been completely prostrating and prolonged resulting in severe economic inadaptability as required by the rating schedule to warrant a higher rating of 50 percent.  Additionally, neither lay testimony nor additional medical records indicate that the Veteran's cluster headaches are very frequent, completely prostrating, and productive of severe economic inadaptability.  

Therefore, after careful consideration of the record, to include both lay and medical evidence, the Board finds that the preponderance of the probative evidence weighs against granting a rating in excess of 30 percent for cluster headaches.  In addition, the rule regarding benefit of reasonable doubt does not apply in this case because the preponderance of evidence is against granting the claim.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to service connection for sinusitis is granted. 

Since September 20, 2007, a 10 percent rating, but not higher, is granted for GERD, subject to the laws and regulations governing monetary benefits.  

Entitlement to an initial rating in excess of 30 percent for the service-connected cluster headaches is denied. 


REMAND

With regard to the remaining service connection claims for left shoulder and thoracic spine disabilities, further development is necessary.

Medical addendums are needed to ascertain the likely etiology of the Veteran's thoracic and left shoulder disabilities.  

With regard to the left shoulder claim, a June 2010 VA reviewed the claims file and noted the in-service supraspinatus strain.  The examiner concluded that the Veteran's left shoulder disorder was less likely as not (less than 50/50 probability) caused by or the result of service.  The examiner reasoned that the service records did not document objective findings consistent with a high energy injury to the gleno-scaapular motion axis and, in the absence of such findings, the pathology was noted to be less likely than not related to service.  However, in providing the medical opinion, the VA examiner did not address the Veteran's assertions that he was shown to have calcium deposits of the left shoulder in the service treatment records.  Consequently, the Board, in its 2013 remand, requested that the Veteran be scheduled for an additional VA examination and that the examiner specifically address the Veteran's assertion that he was shown to have calcium deposits in the left shoulder in his STRs. 

The May 2014 examiner who examined the Veteran's left shoulder provided the same opinion and rationale as provided in 2010 and added that in the absence of a high energy injury a posttraumatic or chronic inflammatory process is not likely.  The examiner further stated that the one episode of microtrauma during service is not sufficient to initiate and sustain a chronic inflammatory process.   Again, however, the opinion fails to address the Veteran's primary assertion that he was shown to have calcium deposits of the left shoulder during service. Accordingly, in order to fully respond to the Veteran's claim, the Board finds that another VA medical opinion is needed.

With regards to the thoracic spine claim, the Board notes that the May 2014 VA examiner did not opine as to the etiology of the Veteran's currently diagnosed spondylosis of the thoracic spine; rather the examiner's opinion addressed only the diagnosed scoliosis of the thoracic spine.  For these reasons, addendum opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Transfer the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion with regards to the etiology of the Veteran's left shoulder claim.  
The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current left shoulder disability is related to his extensive period of active service.   

**It is the Veteran's contention that he suffers from a left shoulder disability manifested by calcium deposits or other disease process related to service.  In rendering the above-requested opinion, specifically consider and discuss the Veteran's STRs showing left shoulder pain, as well as his lay assertions of having calcium deposits of the left shoulder in service and experiencing left shoulder manifestations related to his strenuous duties during his extensive period of active service.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

2.  Transfer the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum opinion with regards to the etiology of the Veteran's thoracic spine disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current thoracic spondylosis had its onset during service or is otherwise related to service.   *In doing so, specifically consider and discuss the Veteran's service treatment records documenting back pain, as well as the November 1977 documentation of thoracic spine scoliosis, mild, apex to the right.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  After completing any other development that may be warranted, readjudicate the service connection claims for left shoulder and thoracic spine disabilities on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


